Case 1:20-cv-08616-JSR Document 20 Filed 03/25/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

POPPINGTON, LLC and RAQUEL HORN, =
Plaintiffs,
-V- 20-cv-8616 (JSR)
EDYWNA BROOKS and JOHN DOE 1-10, MEMORANDUM ORDER
Defendants.
pee ee ee eee x
JED S. RAKOFF, U.S.D.Jd.
Familiarity with the prior proceedings in this case -- and
all related cases -- is here assumed. On March 11, 2021, the Court

denied plaintiffs’ motion to compel Christopher Brown, Esq.,
defendant Edwyna Brooks’ attorney in two related cases, to produce
information that would assist plaintiffs in effectuating service
of process. Memorandum Order dated March 15, 2021, Dkt. No. 15.
The Court granted plaintiffs leave to renew the motion and to
“specify, if they can, the precise legal authority authorizing the
sought-after relief.” Id. at 6. Now before the Court is plaintiffs’
renewed motion, purportedly “for an Order directing Christopher
Brown, Esq., . . . to promptly provide [plaintiffs’ counsel] with
Ms. Brooks’ address so that service can be effectuated upon her.”
Letter from Natra} Bhushan to the Court dated March 15, 2021 (“Pl.
Letter”), Dkt. No. 16, at 1.

Plaintiffs, however, fail to specify the legal authority that

would authorize the sought-after relief. The only cases cited by
Case 1:20-cv-08616-JSR Document 20 Filed 03/25/21 Page 2 of 4

plaintiffs involve situations where a court has authorized service
of process through an attorney. See Pl. Letter at 2-3 (citing Walsh
v. St. Denis, No. 16-cv-945 (AWT), 2017 WL 819957, at *3-5 (D.

Conn. Mar. 2, 2017); In re BREF S.A. Sec. Litig., No. 18-CV-2213

 

(PKC), 2019 WL 257971, at *13-17 (S.D.N.Y. Jan. 18, 2019)). That
is, of course, an entirely separate issue.

Indeed, it appears that plaintiffs have largely abandoned
their quest to compel Brown to produce information and instead now
seek an order authorizing alternative service of process,
including service through Brown. See Pl. Letter at 3 (arguing that
“this Court has the power to . . . compel Mr. Brown to accept
service for his client”).

Brown once again opposes the motion. See Letter from
Christopher Brown to the Court dated March 22, 2021, Dkt. No. 19.
Brown points out, correctly, that plaintiffs have “changed the
application to seek alternative service on Brooks.” Id. at 2. He
also points out that Brooks’ address is available on the public

docket in a related case before this Court. See The Dash Group LLC

 

vy. JP Morgan Chase et al., 20-cv-10671, Dkt. No. 1 (listing Brooks’

 

address as 350 View Loop, Honolulu, HI, 96818). And Brown once
again seeks sanctions on the ground that “[p]laintiffs never had

any legitimate reason to involve [Brown’s law firm] in this matter”
Case 1:20-cv-08616-JSR Document 20 Filed 03/25/21 Page 3 of 4

but “simply want to harass Brown who has recently filed a
defamation lawsuit against [plaintiffs].” Id.

The Court denies plaintiffs’ motion to compel Brown to produce
Brooks’ address and Brown’s request for sanctions. To be sure,
plaintiffs’ counsel’s behavior borders on the vexatious. As Brown
points out, Brooks’ address was readily available on the public
docket in a related case in which plaintiffs’ counsel was retained
and filed a motion to intervene. Rather than attempt to effectuate
service of process on Brooks at that address, however, plaintiffs
sought to compel Brown to produce information that was readily
available the entire time. Moreover, given the opportunity to renew
their motion to compel, plaintiffs took a left-turn and instead
sought an order to effectuate service through Brown. Sanctions are
inappropriate, however, because this unnecessary motion practice
is partly Brown’s own doing: He could have simply pointed
plaintiffs’ counsel to Brooks’ address on the public docket at a
much earlier date.

All that being said, Brown has, more or less voluntarily, now
pointed plaintiffs to Brooks’ home address in Hawaii. Pursuant to
the Court’s earlier rulings, plaintiffs have until March 31, 2021
to effectuate service of process. No further extensions will be
granted. Service must be effectuated forthwith.

The Clerk of the Court is directed to close the entry at
Case 1:20-cv-08616-JSR Document 20 Filed 03/25/21 Page 4 of 4

docket number 16.

SO ORDERED.

Dated: New York, NY Lik

March 24, 2021 S. RAKOFFE, as S.D.d.

 

 

 
